Citation Nr: 1402959	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  09-31 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a left elbow disability.

3.  Entitlement to service connection for a left shoulder disability.

4.  Entitlement to service connection for a disability manifested by hair loss.

5.  Entitlement to service connection for eczema.

6.  Entitlement to service connection for a lumbar strain.

7.  Entitlement to service connection for impaired vision.


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1980 to June 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In March 2009, the RO adjudicated the Veteran's claim of entitlement to service connection for hearing loss as a claim to reopen a previously denied claim.  This was apparently done because a September 2004 decision had denied the claim.  However, the Veteran filed a Notice of Disagreement in January 2005 in response to the RO's September 2004 rating decision.  Thus, the September 2004 rating decision was not final.  See 38 C.F.R. § 20.302(a).  As such, the claim of service connection has been pending since before the 2004 rating decision, and the Board will consider it on a de novo basis.  


REMAND

As noted above, the RO issued a rating decision in September 2004.  The Veteran responded to that rating decision by filing a Notice of Disagreement in January 2005.  That Notice of Disagreement pertained to all of the service connection issues listed above.  The RO, to date, has not responded to the Veteran's January 2005 Notice of Disagreement.  In other words, a statement of the case (SOC) has not been issued in response to the Veteran's disagreement with denials of service connection for left elbow disability, left shoulder disability, disability manifested by hair loss, eczema, lumbar strain, and impaired vision.  Thus, the issues must be remanded to provide the Agency of Original Jurisdiction (AOJ) an opportunity to issue an SOC and to give the Veteran an opportunity to perfect an appeal of these issues.  38 C.F.R. § 19.9(c) (2013); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). 

With regard to the claim of service connection for hearing loss, which has been developed for appellate review, the Board notes that a VA examination was conducted in May 2010.  There, the examiner concluded that it was less likely than not that the Veteran's current hearing loss was related to his military service.  The examiner based this on a review of the Veteran's claim file and the results of a VA examination that was conducted one year after the Veteran's separation from service, which "found hearing within normal limits, bilaterally."

With respect to the examination conducted within a year of the Veteran's separation from service, that examination does not show hearing within normal limits, bilaterally.  The Veteran's speech recognition scores from that examination were 92 percent bilaterally.  See July 2004 VA Examination Report.  The current regulation governing service connection for hearing loss provides that hearing loss is considered a disability for VA purposes "when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385 (2013).  The examination report makes clear that the Maryland CNC Test was performed at the July 2004 VA examination.  Consequently, despite the May 2010 examiner's description of the Veteran's hearing as being "within normal limits...," the regulation makes clear that the Veteran actually had a hearing impairment for VA purposes.

With respect to the examiner's reliance on in-service audiograms, the examiner noted that "[in-service] test results indicated hearing within normal limits, bilaterally at all frequencies from 5000-6000 Hz with no significant threshold shifts noted."  First, it is unclear why all frequencies were not considered by the May 2010 examiner.  Second, the threshold for normal hearing is 0 to 20 decibels, and higher thresholds indicate some level of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Veteran underwent an audiogram in July 1999.  Those results show a reading of 30 decibels at 6000 Hertz in the Veteran's left ear.  Per Hensley, this indicates some level of hearing loss and, moreover, this result is contrary to the examiner's assertion of hearing being within normal limits at all frequencies from 5000-6000 Hertz.  A September 2001 audiogram reveals a reading of 25 decibels at 250 Hertz in the right ear, also evidencing some level of hearing loss under Hensley.  Finally, the Board notes a poorly copied record within the Veteran's claim file.  That record, which appears to be the result of an in-service audiogram, looks to show several readings of over 20 decibels at multiple frequencies.  The examiner did not comment on those results, the results of the September 2001 audiogram, or explain why those results were not pertinent to determining a relationship between the Veteran's current hearing loss and his military service.  As such, an opinion addressing those items must be obtained prior to resolving the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with a SOC pertaining to the issues of entitlement to service connection for a left elbow disability, a left shoulder disability, disability manifested by hair loss, eczema, lumbar strain, and impaired vision.  If, and only if, a timely substantive appeal is filed, the claims should be returned to the Board for further appellate consideration.

2.  Return the claims file to the May 2010 VA audiological examiner to obtain an addendum opinion as to the Veteran's hearing loss claim.  The examiner must review the claims file.

After reviewing the claims file again, the examiner must opine as to whether it is at least as likely as not (50 percent or greater probability) that any current hearing loss is related to his military service, to include in-service acoustic trauma.

In providing such an opinion, the examiner must discuss the following:

a.  The in-service audiograms showing hearing thresholds greater than 20 decibels; 

b.  The results of the July 2004 VA examination, which showed the Veteran suffered from hearing loss for VA purposes (specifically, speech recognition scores of 92 percent bilaterally); and

c.  Why only hearing levels at 5000-6000 Hertz were considered appropriate for determining the onset of the Veteran's hearing loss.

The examiner should consider the Veteran's lay statements regarding continuity of symptoms since service.  A complete rationale for all opinions and conclusions reached should be provided.  The medical reasons for accepting or rejecting the Veteran's statements regarding onset and continuity should be set forth in detail.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record (i.e., additional facts are required).

If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion, then such examination should be scheduled.  If the previous examiner is no longer available, then the requested opinion and any examination should be rendered by another qualified examiner.

3.  Upon completion of the above actions, re-adjudicate the claim of service connection for hearing loss.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

